Opinion of the Court,
by Gh. J. Boyle.
Hancock, holding a bond on Gore, with Bartlett as his security, for one hundred acres of land, assigned the bond, as to fifty acres, designating the part assigned, to Jeremiah Calvert, who assigned the same to Beckham, and Beckham, for the purpose of obtaining a conveyance of the title to the fifty acres, filed this bill, making Hancock, Bartlett and the heirs of Gore, he having departed this life, defendants; but he did not make Calvert a party. On a final hearing, it appearing that Gore’s heirs had conveyed the hundred acres to Hancock, the latter was decreed to convey fifty acres to Beckham; and to reverse that decree, Hancock prosecutes this writ of error.
On the merits, the main point of controversy relates to the manner of laying off the fifty acres; but it is unnecessary to enter into an investigation of the merits, since we are of opinion that Calvert was a necessary party, and that without his being before the court, no decree settling the controversy can be pronounced. Beckham’s title is a mere equitable one, and is derived through his contract with Calvert. The bill, on its face, admits that the interest Beckham claims was once vested in Calvert; and it is evident, therefore, that whether Calvert has transferred that interest to Beckham, or not, can only be finally and conclusively settled in a suit to which Calvert is a party.
The decree must, therefore, be reversed with costs, and the cause be remanded, that the bill may be amended, so as to make Calvert a party, if leave should be asked for that purpose, and if not, that the bill may be dismissed without prejudice, &c.